IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

D’ANDRA WILSON, INDIVIDUALLY             )
AND AS ADMINISTRATOR OF THE              )
ESTATE OF DOMINIC JOHNSON,               )
                                         )
           Plaintiff,                    )
                                         ) C.A. No. N20C-06-153 FWW
           v.                            )
                                         )
DAMIEN HUNTER, DAWN                      )
CHAMBERLAIN, LUCRETIA                    )
CHAMBERLAIN, ALICIA M. LEWIS,            )
and PAULETTE R. LEWIS,                   )
                                         )
           Defendants.                   )

                         Submitted: December 23, 2021
                           Decided: January 5, 2022

   Upon the Motion to Dismiss Count I of Defendants Damien Hunter, Dawn
                 Chamberlain, and Lucretia Chamberlain,
                                DENIED.

   Upon the Motion to Dismiss Count II Based on an Attractive Nuisance of
  Defendants Damien Hunter, Dawn Chamberlain, and Lucretia Chamberlain,
                                DENIED.

                                  ORDER


R. Mark Tannyhill, Esquire, SCHWARTZ & SCHWARTZ, 1140 South State Street,
Dover, DE, 19901, Attorney for Plaintiff.

Arthur D. Kuhl, Esquire, REGER RIZZO & DARNELL LLP, Brandywine Plaza
West, 1521 Concord Pike, Suite 305, Wilmington, DE, 19803, Attorney for
Defendants Damien Hunter, Dawn Chamberlain, and Lucretia Chamberlain.
Tracy A. Burleigh, Esquire, MARSHALL DENNEHEY WARNER COLEMAN &
GOGGIN, 1007 N. Orange Street, Suite 600, P.O. Box 8888 Wilmington, DE 19899,
Attorney for Defendant Alicia M. Lewis.

Brian Thomas McNelis, Esquire, YOUNG & McNELIS, 300 South State Street,
Dover, DE 19901, Attorney for Defendant Paulette R. Lewis.




WHARTON, J.




                                     2
      This 5th day of January 2022, upon consideration of the Motion to Dismiss

Count I1 and the Motion to Dismiss Count II Based on Attractive Nuisance2

(“Motions”) of Defendants Damien Hunter, Dawn Chamberlain, and Lucretia

Chamberlain (“Moving Defendants”),3 and the Responses in Opposition of Plaintiff

D’Andra Wilson, individually and as administrator of the Estate of Dominic Johnson

(“Wilson”),4 it appears to the Court that:

      1.     Wilson brought this wrongful death and survivorship action as a result

of the July 4, 2018 drowning death of her four-year-old son Dominic Johnson

(“Dominic”).5    She alleges that the Moving Defendants “owned, possessed,

maintained, controlled, and were responsible for the in-ground swimming pool

located at 16 Franklin Avenue, Claymont, DE” where Dominic drowned.6 Count 1

is the Estate of Dominic Johnson’s (“the Estate”) survival action based on the alleged

negligence of all Defendants.7 Count II is the Estate’s survival action based on the

doctrine of attractive nuisance.8 A third count alleging wrongful death is not the

subject of a motion to dismiss.


1
  Defs.’ Mot. to Dismiss Ct. 1, D.I. 26
2
  Defs.’ Mot. to Dismiss Ct. II, D.I. 27.
3
  Defendants Alicia M. Lewis and Paulette R. Lewis are not parties to the Motions.
4
  Pl.’s Resp. in Opp., D.I. 30 (Mot. to Dismiss Ct. 1) and D.I. 31 (Mot. to Dismiss
Ct. 2).
5
  Amend. Compl., D.I. 3.
6
  Id., at ⁋ 8.
7
  Id., at ⁋⁋ 17-22.
8
  Id., at ⁋⁋ 23-32.
                                           3
           2.   Moving Defendants seek dismissal of Count I because, they argue,

Delaware’s Guest Premises Statute (25 Del. C. § 1501) precludes recovery.9 They

argue that it is undisputed that the incident occurred on private land owned or

possessed by the Moving Defendants, that Dominic died on the property, and that

he was a guest without payment.10 According to them, those circumstances bar a

cause of action against Moving Defendants under the statute.11

           3.    The Motion to Dismiss Count II Based on Attractive Nuisance presents

three bases for dismissal. First, Moving Defendants contend that an attractive

nuisance claim requires that the minor be unsupervised when on the property, and

here, Dominic was supervised by Alicia and Paulette Lewis.12 Second, they argue

that Wilson has failed to meet the requirements of an attractive nuisance claim.13

Finally, they argue that since Dominic was brought to the pool and not “attracted”

or lured to it, an attractive nuisance claim cannot be maintained.14

           4.   In response to the Motion to Dismiss Count I, Wilson states that she

pled Counts I and II in the alternative.15 She did so because it is unclear prior to




9
     Defs.’ Mot. to Dismiss Ct. 1, at 3-4, D.I. 26.
10
     Id.
11
     Id.
12
   Defs.’ Mot to Dismiss Ct. II, at 3-4, D.I. 27.
13
   Id., at 4-5.
14
   Id., at 5-6.
15
   Pl.’s Resp. to Defs.’ Mot. to Dismiss Ct. I., D.I. 30.
                                           4
taking discovery whether Dominic was a business invitee because an adult paid for

him to use the pool or whether he was a guest without payment.16 If discovery

establishes that Dominic was a business invitee, Count I survives, otherwise Wilson

relies on Count II.17

      5.     In response to the Motion to Dismiss Count II, Wilson cites Fox v. Fox18

for the proposition that the Guest Premises Statute does not bar claims under the

Attractive Nuisance Doctrine.19 She distinguishes Wilson v. Urquhart,20 a case upon

which Moving Defendants rely and urges the Court to look to the Restatement

(Second) of Torts § 343(B) as support for her contention that supervision of a minor

child does not preclude a valid attractive nuisance claim.21 As to the specific

elements necessary to establish an attractive nuisance claim, she argues that the

amended complaint meets those elements by alleging: (1) the in-ground pool is an

artificial condition on the property; (2) the Moving Defendants knew the pool

created an unreasonable risk of death to small children since four-year-old children

do no appreciate the risk; (3) the utility of the pool and burden of eliminating the

risk are slight when compared to the risk to small children; (4) and Moving



16
   Id.
17
   Id.
18
   729 A.2d 825 (Del. 1999).
19
   Pl.’s Resp. to Defs.’ Mot. to Dismiss Ct. II, at 3, D.I. 31.
20
   2010 WL 2683031 (Del. Super. 2010)
21
   Pl.’s Resp to Defs.’ Mot. to Dismiss Ct. II, at 4-5, D.I. 31.
                                          5
Defendants failed to exercise reasonable care to eliminate the danger or otherwise

protect small children.22 Wilson emphasizes that it was not necessary to remove the

pool to eliminate the danger to small children – all that was necessary was for

Moving Defendants to rely on their training as lifeguards and equip the pool with

certain safety devices.23 Finally, Wilson argues that the notion that there cannot be

liability unless the condition that caused the harm attracted the child to the premises

now generally is rejected.24

       6.    Moving Defendants ask the Court to dismiss Counts I and II under Rule

12(b)(6). A motion to dismiss for failure to state a claim pursuant to Superior Court

Rule 12(b)(6) will not be granted if the “plaintiff may recover under any reasonably

conceivable set of circumstances susceptible of proof under the complaint.”25 The

Court's review is limited to the well-pled allegations in the complaint.26 In ruling on

a 12(b)(6) motion, the Court “must draw all reasonable factual inferences in favor

of the party opposing the motion.”27 Dismissal is warranted “only if it appears with

reasonable certainty that the plaintiff could not prove any set of facts that would

entitle him to relief.”28


22
   Id., at 4-5.
23
   Id., at 5.
24
   Id., at 6.
25
   Browne v. Robb, 583 A.2d 949, 950 (Del. 1990).
26
   Doe v. Cahill, 884 A.2d 451, 458 (Del. 2005).
27
   Id.
28
   Id.
                                         6
      7.     In the Amended Complaint, Wilson alleges that on July 4, 2018, the

Moving Defendants opened the pool to the public and charged a fee for admission,

while also admitting social guests who were not charged a fee.29 Count I alleges

negligence with respect to business invitees.30 It is reasonably conceivable that

Dominic was one of those who paid a fee for admission on July 4, 2018, making him

a business invitee. As a business invitee the Guest Premises Statute would not bar

his claim.   Accordingly, Moving Defendants’ Motion to Dismiss Count I is

DENIED.

      8.     As to the Motion to Dismiss Count II, the main points of contention are

whether an attractive nuisance claim can be maintained on behalf of a supervised

child, whether the necessary elements of an attractive nuisance claim have been

alleged and are susceptible of proof, and whether a minor child brought to the hazard,

rather that lured to it by the condition, may bring an attractive nuisance claim. The

Court answers each of those questions, “Yes.”

      9. In Fox, the Supreme Court expressly adopted § 343(B) of the Restatement

(Second) of Torts, which makes a possessor of land subject to the same liability for

injuries to minor licensees as to minor trespassers.31 Fox did not speak directly to

the issue of supervision, but its facts suggest that the injured minor child was under


29
   Amend. Compl., at ⁋⁋ 12, 13, D.I. 3.
30
   Id., at ⁋ 18.
31
   Fox, at 826.
                                          7
the supervision of her grandparents while on the property where the injury

occurred.32 Quoting comment b to § 343, the Supreme Court observed that the

“‘possessor of the land is no less obligated to anticipate and take into account [the

licensee’s or invitee’s] propensities to inquire into or meddle with conditions which

he finds on the land, his inattention, and his inability to understand or appreciate the

danger, or to protect himself against it.’”33 Further, illustration 1 to comment b

presents a hypothetical set of facts where the injured minor invitee is under the

supervision of his mother. Thus, the clear inference is that a minor supervised

invitee is not barred as a matter of law from bringing an action based on attractive

nuisance.

      10.       Moving Defendants offer two arguments in opposition. First, they

offer the recording from the Delaware Supreme Court oral argument in Wilson v.

Urquhart34 during which there was a discussion of the Attractive Nuisance

Doctrine.35 Moving Defendants admit that discussion was not part of the decision

on appeal.36 Talk at oral argument has no precedential value for obvious reasons.

Moving Defendants second argument is that the Supreme Court upheld the Superior

Court’s decision on summary judgment in which this Court cited the lack of a duty


32
   Id.
33
   Id., at 828.
34
   Aff’d sub nom. Wilson v. Brown, 2011 WL 143666 (Del. 2011)
35
   Defs.’ Mot. to Dismiss Ct. II, at 4, D.I. 27.
36
   Id.
                                            8
to supervise or warn a minor because of the presence of a babysitter who was

responsible for the minor’s supervision.37 While Moving Defendants are correct, it

is important to understand that this Court’s decision in Wilson v. Urquhart was on

summary judgment, after the facts concerning the allocation of supervisory

responsibilities for the minor child had been fully developed. However, this Court

does not understand Wilson v. Urquhart to create a bright-line rule that the mere

presence of someone supervising the minor child removes any duty a possessor of

the land has toward that child. Here, Moving Defendants prematurely seek dismissal

before any factual record has been developed. The Court finds that when drawing

all reasonable inferences in favor of Wilson, there is a reasonably conceivable set of

circumstances susceptible of proof under the Amended Complaint that imposes a

supervisory duty on Moving Defendants.

         11.    Moving Defendants itemize the elements of an attractive nuisance claim

and argue that Wilson has failed to meet them. The elements of an attractive

nuisance claim under the Restatement (Second) of Torts, § 339 are:

                    (a) The place where the condition exists is one upon which
                        the possessor knows or has reason to know that
                        children are likely to trespass;
                    (b) The condition is one of which the possessor knows or
                        has reason to know and which he realizes or should
                        realize will involve an unreasonable risk of death or
                        serious bodily harm to such children;


37
     Id., at 3-4.
                                                9
             (c) The children because of their youth do not discover the
                 condition or realize the risk involved in intermeddling
                 with it or coming within the area made dangerous by it;
             (d) The utility to the possessor of maintaining the
                 condition and the burden of eliminating the danger are
                 slight compared to the risk to children involved; and
             (e) The possessor fails to exercise reasonable care to
                 eliminate the danger or otherwise to protect the
                 children.

Moving Defendants first argue that Wilson cannot meet the requirements of §§

339(b) and (c) because a swimming pool is an open and obvious condition that young

children and their guardians are aware could cause serious bodily injury or death.38

Next, they argue that Wilson cannot meet her burden as to §§ 339(d) and (e) because

swimming pools have great utility as common and useful sources of recreation and

exercise, while eliminating the danger would require removing the pool in its

entirety.39 Wilson responds that the Amended Complaint alleges all of the elements

necessary to maintain an attractive nuisance claim.40

      12.      The Court first reviews Count II of the Amended Complaint which is

the Estate’s attractive nuisance claim. In addition to incorporating all of the previous

allegations of the Amended Complaint, Count II alleges: (1) the in-ground

swimming pool is an artificial condition on the property;41 (2) the pool is a condition



38
   Id., at 4.
39
   Id., at 4-5.
40
   Pl.’s resp. to Defs.’ Mot. to Dismiss Ct. II., D.I. 31.
41
   Amend. Compl., at ⁋ 24, D.I. 3.
                                          10
the Defendants knew that involves an unreasonable risk to small children;42 (3)

young children like Dominic do not realize the risk of an in-ground pool;43 (4) the

utility of maintaining the pool and the burden of eliminating the risk are slight

compared to the risk to small children;44 and (5) the Defendants failed to exercise

reasonable care to eliminate the danger or otherwise protect children.45 Therefore,

it is clear that Wilson has alleged all of the elements of an attractive nuisance claim.

      13.     Nevertheless, Moving Defendants, maintain swimming pools are an

open and obvious condition such that small children are well aware of their hazards

as a matter of law.46 Further, again citing Wilson v. Urquhart, the utility of

swimming pools as a common source of recreation and exercise is great while

eliminating the risk they pose can only be accomplished by removing the pool.47

The Court cannot agree that, as a matter of law, small children are well aware that

the dangers of swimming pools are open and obvious to children. The existence of

too many possible variables prevents that conclusion. For example, the age and size

of any children likely to be present at the pool, the likely exposure of those children

to swimming pools generally, the depth and slope of the bottom of the pool, and the



42
   Id., at ⁋ 26.
43
   Id., at ⁋ 27.
44
   Id., at ⁋ 28.
45
   Id., at ⁋ 29.
46
   Defs.’ Mot. to Dismiss Ct. II, at 4, D.I. 27.
47
   Id., at 4-5,
                                           11
accessibility of the deeper parts of the pool to small children all have a bearing on

whether the dangers of swimming pools are obvious to small children. The Court

also cannot agree that removing the swimming pool is the only way to eliminate the

danger of drowning or otherwise protect small children. Maintaining effective

surveillance by trained lifeguards as well as supplying adequate rescue items are just

two examples of how the danger of drowning might be eliminated and small children

protected. Accordingly, the Court finds that Wilson has alleged in her Amended

Complaint all of the elements of an attractive nuisance claim and that those elements

are reasonably susceptible to proof under the Amended Complaint.

      14.    Finally, the Court must determine whether an attractive nuisance claim

may be maintained on behalf of a child brought to the hazard and not attracted or

lured to it by the hazard itself. Moving Defendants rely on Butler v. Newark Country

Club48 in support of their contention that the child must be attracted or lured.49 But

the passage quoted in Butler by Moving Defendants – “None of these conditions,

however, are what lured the children to the irrigation pond”50 – was neither relevant

to the Superior Court’s decision granting summary judgment, nor found in the

Delaware Supreme Court’s opinion affirming that decision.51 Comment b to § 339



48
   2005 WL 2158637 (Del. Super. 2005).
49
   Defs.’ Mot. to Dismiss Ct. II, at 5-6, D.I. 27.
50
   Butler, at *4.
51
   Butler v. Newark Country Club, 909 A.2d 111 (Del. 2006).
                                           12
of the Restatement (Second) of Torts also makes clear that the child need not be

lured or attracted to the condition.

      THEREFORE, the Motion to Dismiss Count I of Defendants Damien

Hunter, Dawn Hunter, and Lucretia Chamberlain DENIED.

      The Motion to Dismiss Count II Based on Attractive Nuisance of Defendants

Damien Hunter, Dawn Hunter, and Lucretia Chamberlain is DENIED.



IT IS SO ORDERED.



                                                 /s/ Ferris W. Wharton
                                                  Ferris W. Wharton, J.




                                       13